Citation Nr: 1000451	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-38 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a 
lumbar spine disability.

2.  Entitlement to an initial rating higher than 10 percent for 
postoperative scars on the back.

3.  Entitlement to an initial compensable rating for facial 
scars.

4.  Entitlement to an initial rating higher than 10 percent for 
gastroesophageal reflux disease (GERD) with hiatal hernia. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel
INTRODUCTION

The Veteran served on active duty from May 1985 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office that granted service connection for 
a lumbar spine disability and awarded a 10 percent disability 
rating, granted service connection and awarded a 10 percent 
disability rating for GERD with hiatal hernia, and granted 
noncompensable service connection for post-surgical scars on the 
back and for numerous facial scars, each effective June 1, 2005.  
By a March 2008 rating decision, the RO awarded a 10 percent 
disability rating for the postoperative scars on the back, 
effective June 1, 2005.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's lumbar 
spine disability has manifested by subjective complaints of pain 
with radiation into the left lower extremity, and objective 
findings of degenerative changes, forward flexion limited to no 
more than 75 degrees, extension to 15 degrees, right lateral 
bending to 30 degrees, left lateral bending to 25 degrees, and 
right and left lateral rotation to 30 degrees.  It has not been 
productive of any incapacitating episodes within the past 12 
months.  Ankylosis of the thoracolumbar spine is not shown.  

2.  Throughout the pendency of the appeal, the Veteran's lumbar 
spine disability has been manifested by neurological impairment 
that approximates no more than mild incomplete paralysis of the 
left sciatic nerve.  


3.  Throughout the pendency of the appeal, the Veteran's three 
postoperative scars on the back have been manifested by 
subjective complaints of pain, itching, and tenderness.  Each 
scar measures 4 cm by 0.1 cm.  On physical examination, the scars 
are not manifested by tenderness or sensitivity to touch, nor 
complaints of pain.  Each scar is level (not depressed or 
elevated) and not adherent to underlying tissue.  The texture of 
the scars is smooth.  The scars are hyperpigmented in that they 
are "somewhat" dark.  There is no ulceration or breakdown of 
the skin, and no edema or keloid formation.  The scars are 
stable.  There is no induration or inflexibility of the scars, 
and none of the scars result in limitation of motion.

4.  Throughout the pendency of the appeal, the Veteran has had 
more than 30 minute scars scattered over the facial area, each 
measuring approximately one-half millimeter by one-half 
millimeter.   On physical examination, the scars are not 
manifested by tenderness or sensitivity to touch, nor complaints 
of pain.  Each scar is level (not depressed or elevated) and not 
adherent to underlying tissue.  The texture of the scars is 
smooth.  The scars are not hyperpigmented or hypopigmented.  
There is no ulceration or breakdown of the skin, and no edema or 
keloid formation.  The scars are stable.  There is no induration 
or inflexibility of the scars, and none of the scars result in 
limitation of motion.  Together, however, the more than 30 scars 
result in apparent abnormal texture of the skin.

5.  Throughout the pendency of the appeal, the Veteran's GERD 
with hiatal hernia has been manifested by intermittent epigastric 
pain and frequent heartburn and regurgitation.  It has not been 
manifested by material weight loss, or vomiting, or any other 
symptoms productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
orthopedic manifestations of the lumbar spine disability have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237, 5242, 
5243 (2009).  

2.  The criteria for a separate 10 percent rating for the 
neurological manifestations of a low back disability (mild 
incomplete paralysis of the left sciatic nerve) have been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.25, 4.26, 4.71a, DC 8520 (2009).

3.  The criteria for an initial rating higher than 10 percent for 
the Veteran's postoperative scars on the back have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, DCs 
7802 to 7805 (2009).

4.  The criteria for an initial rating of 10 percent, but no 
higher, for the Veteran's facial scars have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, DCs 7802 
to 7805 (2009).

5.  The criteria for an initial rating higher than 10 percent for 
GERD with hiatal hernia have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R §§ 4.1-4.14, 4.114, DC 7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

The appeal arises from the Veteran's disagreement with the 
initial ratings assigned following the grants of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Accordingly, the Board finds that VA satisfied its 
duties to notify the Veteran in this case.

As to VA's duty to assist, VA has associated with the claims file 
the Veteran's service treatment records and private treatment 
records, and afforded him examinations with respect to these 
claims in April 2005 and January 2008.  The Board acknowledges 
the Veteran's representative's contentions that the examinations 
are inadequate, as the claims file was not available for review 
at the time of the examinations, and because there is no evidence 
demonstrating that the examiners used a goniometer to measure the 
range of motion of the Veteran's lumbar spine.  With respect to 
the contention that the examinations are inadequate because the 
claims file was not available for review, the Board finds that 
despite this deficiency, and although the history of the 
disabilities are pertinent, because the claims relate primarily 
to the Veteran's level of disability throughout the pendency of 
the appeal, and it was this information precisely that was 
elicited at each examination, the examinations are sufficiently 
thorough bases on which to decide the claims.  There is no 
indication that had the claims file been present, any different 
conclusions as to the current level of disability would have been 
reached.  

There is additionally no objective evidence indicating that there 
has been a material change in the service-connected disabilities 
since the Veteran was last examined.  Accordingly, a remand for 
more recent examinations are not necessary.  38 C.F.R. § 3.327(a) 
(2009).   

With respect to the contention that the examinations are 
inadequate because there is no indication that a goniometer was 
used to measure the range of motion of the Veteran's lumbar 
spine, the Board finds equally that there is no evidence 
indicating that the examiner did not use a goniometer.  The 
Veteran has not offered any arguments as to the accuracy of the 
measurements of the range of motion of his lumbar spine, and his 
representative has not specifically stated the reasons why he 
believes the measurements to be inaccurate.  Given the lack of 
evidence suggesting that the measurements were inaccurate, the 
Board concludes that the measurements obtained provide 
sufficiently accurate data upon which to evaluate the Veteran's 
lumbar spine disability.

The April 2005 and January 2008 reports of VA examination are 
thorough and supported by the outpatient treatment records.  The 
examinations in this case are thus adequate bases upon which to 
base a decision.  

The Veteran has not indicated that he has received any other 
treatment for these disabilities aside from that which is of 
record already.  The Board thus concludes that there are no 
additional treatment records outstanding.  

Lastly, the Veteran was offered the opportunity to testify before 
the Board but he declined that offer.  The Board finds these 
actions have satisfied VA's duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Ratings

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2009).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claims when the disabilities may have 
been more severe than at other times during the course of the 
claims on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran asserts that he is entitled to higher initial ratings 
for his service-connected lumbar spine, scar, and GERD 
disabilities.  The Board will examine each of these claims in 
turn.

A.  Lumbar Spine

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flareups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2009).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5010.  

Traumatic arthritis is rated using DC 5010, which directs that 
the evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to each 
such major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray evidence 
of arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in the 
absence of limitation of motion, X-ray evidence of arthritis 
involving two or more major joint groups with occasional 
incapacitating exacerbations will warrant a 20 percent rating.  
The above ratings are to be combined, not added under DC 5003.  
38 C.F.R. § 4.71a, DC 5010, Note 1.  

The Veteran's lumbar spine disability (degenerative disc disease 
of the lumbar spine, status post discectomy and fusion) is rated 
10 percent disabling under DC 5243, which pertains to 
intervertebral disc syndrome.  Diagnostic Code 5237 (lumbosacral 
strain) is also applicable.  Each of these diagnostic codes are 
rated using the General Rating Formula for Diseases and Injuries 
of the Spine.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (2009), 38 C.F.R. § 4.71a, DC 
5237, 5243.  

Diagnostic Code 5242 is also applicable but may not in this 
instance serve as a basis for an increased rating.  The lumbar 
vertebrae are considered a group of minor joints that is ratable 
on parity with a major joint.  38 C.F.R. § 4.45.  Degenerative 
arthritis of the spine is evaluated under DC 5003.  38 C.F.R. 
§ 4.71a, DC 5242.  Diagnostic Code 5003 allows for the assignment 
of a 20 percent rating only where there is X-ray evidence of 
arthritis of two or more major joints or two or more minor joint 
groups.  The lumbar spine may only be rated as one major joint.  
Accordingly, the evidence does not support a higher rating under 
either DC 5003 or DC 5242.

It has not been contended or shown in this case that the veteran 
has residuals of a fracture of the vertebra (DC 5235), sacroiliac 
injury and weakness (5236), spondylolisthesis or segmental 
instability (DC 5239), ankylosing spondylitis (5240), or spinal 
fusion (5241).  Accordingly, the diagnostic codes pertaining to 
those disabilities are not applicable in the instant case.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, an increased rating of 20 percent is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees, or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

The Veteran's service treatment records demonstrate that in May 
2003, he underwent discectomy and fusion of the lumbar spine.

The Veteran underwent examination conducted on behalf of VA in 
April 2005, in conjunction with his retirement from active 
service.  At the time of the examination, the Veteran complained 
of constant back pain that was burning, sharp, aching, and 
sticking in nature.  At times, the pain was rated as a 10 on a 
scale from 1 to 10.  The pain was brought on by physical 
activity, although it also occurred at rest.  The pain was 
relieved by rest and medications such as Valium or Dilaudid, or 
by using hot pads with the use of a TENS unit, or a hot bath.  He 
stated that he was able to function with pain medication, and as 
a result of bed rest.  He described his functional impairment as 
a result of back pain as not being able to jog or to tolerate 
bouncing.  He estimated that he had lost time from work three to 
four times in the last year.

Range of motion testing of the lumbar spine revealed forward 
flexion to 75 degrees, extension to 15 degrees, with pain at 15 
degrees, right lateral bending to 30 degrees, left lateral 
bending to 25 degrees, and right and left lateral rotation to 30 
degrees.  There were no complaints of radiating pain on movement.  
Range of motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination with repetitive 
use.  There was no evidence of muscle spasm.

Clinical records dated in October 2005 and January 2006 show that 
the Veteran complained of back pain.  On neither occasion, 
however, were the precise ranges of motion of the Veteran's 
lumbar spine measured.

In a December 2006 statement submitted with his substantive 
appeal, the Veteran described having received a number of 
epidural steroid injections in an attempt to alleviate his back 
pain.  He stated that the range of motion of his lumbar spine was 
affected by pain, and that the pain increased with activity.  He 
also, however, experienced aching and stiffness with no activity, 
on an almost daily basis.  He stated that he frequently 
experienced muscle spasm of the lumbar spine, which affected both 
his gait and posture.  Because of his back pain, he was no longer 
able to participate in activities in which he was formerly able 
to participate, including running, sitting or standing for 
prolonged periods, and bending over to perform everyday tasks, 
without experiencing pain and discomfort.  His back pain also 
limited his interaction with his two-year-old son.

The Veteran underwent an additional examination conducted on 
behalf of VA in January 2008.  At the time of the examination, 
the Veteran reported that he had been experiencing back pain for 
the last 10 years.  His current symptoms included pain and 
stiffness.  The pain was located in the lower back, and occurred 
on a constant basis.  He described the pain as aching and 
occasionally sharp in nature, with a severity level of 7 out of 
10 on a scale from 1 to 10.  The pain was elicited with physical 
activity and relieved with rest or medication.  He primarily used 
Vicodin for relief of pain.  He stated that he was able to 
function with these measures.  

Range of motion testing of the lumbar spine revealed forward 
flexion to 90 degrees, extension to 30 degrees, right and left 
lateral bending to 30 degrees, and right and left lateral 
rotation to 30 degrees.  There were no complaints of radiating 
pain on movement.  Range of motion was not additionally limited 
by pain, fatigue, weakness, lack of endurance, or incoordination 
with repetitive use.  There was no evidence of muscle spasm.
There are no further records of treatment pertaining to the back.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine, Note 2.  

The ranges of motion of the Veteran's lumbar spine, as shown on 
examination in April 2005 and January 2008, fall at most within 
the requirements for a 10 percent rating:  forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees.  
Limitation of flexion of the lumbar spine to 60 degrees or less, 
combined thoracolumbar motion of 120 degrees or less, and 
ankylosis are not shown.  Thus, the evidence does not support a 
higher rating under the General Rating Formula for Diseases and 
Injuries of the Spine.

The Board now turns to the question of whether the Veteran is 
entitled to a rating in excess of 10 percent based upon the 
diagnostic criteria pertaining to intervertebral disc syndrome 
(IDS).  IDS (pre-operatively or post-operatively) is evaluated 
under the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, an increased rating of 20 percent is 
warranted where there are incapacitating episodes having a total 
duration of at least two weeks but less than four weeks during 
the past 12 months.  A rating of 40 percent is warranted where 
there are incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A maximum rating of 60 percent is warranted where the 
evidence reveals incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  Incapacitating 
episodes are defined as requiring bed rest prescribed by a 
physician and treatment by a physician.  

On examination in April 2005, the Veteran stated that he 
experienced back pain that was relieved with rest or pain 
medication.  He stated that he was generally able to function 
with the use of pain medication or with bed rest.  He described 
three to four episodes of incapacitation as a result of his back 
pain in the last year, lasting for a total of approximately 40 
days.  He did not report any episodes of physician-prescribed bed 
rest.

Treatment records dated in October 2005 and January 2006 do not 
show that he was prescribed bed rest by a physician.  

On VA examination in January 2008, the Veteran described 
experiencing pain with bending, leaning, and prolonged sitting.  
He denied experiencing any physician-recommended incapacitation.  

The Veteran has not reported experiencing any incapacitating 
episodes as a result of his low back disability and the record 
does not demonstrate that he has been prescribed bed rest due to 
his low back disability.  Because at no time during the pendency 
of the appeal does the evidence show that he was prescribed bed 
rest by a physician, the Board finds that he is not entitled to a 
rating higher than 10 percent based upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based upon 
incapacitating episodes, it is necessary to determine whether the 
Veteran is entitled to a higher rating based upon his combined 
orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on examination in 
April 2005 and January 2008, range of motion testing of the 
Veteran's lumbar spine revealed forward flexion limited at most 
to 75 degrees, extension to 15 degrees, right lateral bending to 
30 degrees, left lateral bending to 25 degrees, and right and 
left lateral rotation to 30 degrees.  There was no additional 
loss of motion on repetitive use.  The requirements for a higher 
rating under the general rating formula, forward flexion of the 
thoracolumbar spine to 60 degrees or less, or combine range of 
motion of the thoracolumbar spine of 120 degrees or less, are not 
shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Under 38 C.F.R. § 4.124a, disability from neurological disorders 
is rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  

With partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with mild, 
moderate, severe, or complete paralysis of the peripheral nerves.  
The term incomplete paralysis indicates a degree of lost or 
impaired function substantially less than the type of picture for 
complete paralysis given with each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2009).

Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve, and therefore neuritis and neuralgia of 
that nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the knee, 
and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis which is mild, moderate or 
moderately severe in degree, respectively.  A 60 percent rating 
is warranted for severe incomplete paralysis with marked muscle 
atrophy.  38 C.F.R. § 4.124a, DC 8520.  The provisions of DC 8620 
refer to neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

On examination in April 2005, the Veteran complained of back pain 
that radiated down his left leg.  The radiation of pain occurred 
several times per day, lasting for a half hour at a time.  He 
described the pain as shooting, sharp, and burning in nature.  
The pain was brought on by physical activity, although on 
occasion it occurred at rest.  The pain was relieved by 
medications such as Dilaudid or epidural steroid injections.     

Physical examination revealed no evidence of muscle spasm.  
Sensory examination revealed decreased sensation in the upper 
anterior left thigh, consistent with intervertebral disc syndrome 
at L1, L2, and L3 on the left side.  He also had some involvement 
of S1 with decreased sensation at the lateral aspect of the foot.  
There was no bowel, bladder, or erectile dysfunction.  Motor 
examination of the lower extremities was normal.  There was no 
muscle atrophy.  Deep tendon reflexes were 1+ at the knees and 
the ankles, bilaterally.  Straight leg raising was negative.  
There was no evidence of non-organic physical findings.

Clinical records dated in October 2005 and January 2006 show that 
the Veteran complained of increasing parasthesias in his left 
leg.  No specific findings, however, were recorded.  The 
assessment was gradual worsening.  He was given an epidural 
steroid injection.

In a December 2006 statement submitted with his substantive 
appeal, the Veteran reported experiencing frequent muscle spasms 
and leg pain.

On examination in January 2008, the Veteran described 
experiencing constant low back pain but stated that it did not 
radiate to other anatomical regions.  Examination of the lumbar 
spine revealed no radiation of pain on movement or muscle spasm.  
There was no palpable tenderness of the spinous processes or 
paravertebral musculature.  The sacroiliac joints were non-tender 
to palpation.  Straight leg raising tests were negative, 
bilaterally.  Motor and sensory testing of the lower extremities 
was "grossly normal."  Deep tendon reflexes of the patellar and 
calcaneal tendons were 2/4 bilaterally.

Despite that the Veteran reported no radiation of back pain at 
the time of the January 2008 examination, the record as a whole 
supports a conclusion that the Veteran has radiculopathy into the 
left lower extremity but not the right.  Significantly, however, 
throughout the pendency of the appeal, no muscle atrophy has been 
present, and sensation and reflexes have only been mildly 
diminished.  The Board therefore finds that the Veteran's 
radiculopathy symptoms of the left lower extremity are primarily 
sensory in nature and compatible with an incomplete paralysis of 
the sciatic nerve that is mild in degree.  Accordingly, the Board 
finds that the Veteran is entitled to no more than a separate 10 
percent rating for the neurological manifestations of his low 
back disability under DC 8520.  Because neurological examination 
of the right lower extremity has been normal throughout this 
period, the Board finds that the Veteran does not meet the 
criteria for a separate 10 percent rating for any neurological 
manifestations of his low back disability affecting the right 
lower extremity.  In sum, the Board finds no evidence of organic 
changes, such as muscle atrophy or trophic changes, that would 
warrant a higher rating or demonstrate more than a mild degree of 
incomplete paralysis of the sciatic nerve.

The Board is required to consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Consideration has been given to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  Although the Veteran 
has complained of flare-ups, these occur only after certain 
activities and are not shown to be manifested by additional 
limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Indeed, examiners have found no additional limitation due to 
functional factors.

The Board has considered the Veteran's complaints of pain, as 
well as all evidence of record related to limitation of motion, 
weakened motion, excess motion, incoordination, fatigability, and 
pain on motion, in determining that the preponderance of the 
evidence is against a rating greater than 10 percent for the 
orthopedic manifestations of the lumbar spine disability, and 
that the Veteran is entitled to no more than a single 10 percent 
rating for the neurological manifestations affecting the left 
lower extremity.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In this case, the Schedule is not inadequate.  The 
Schedule provides for higher ratings for Veteran's lumbar spine 
disability, but findings supporting a rating in excess of 10 
percent for the orthopedic manifestations of the lumbar spine 
disability, and 10 percent rating for the neurological 
manifestations affecting the left lower extremity, have not been 
documented.  In addition, it has not been shown that the service-
connected lumbar spine disability has required frequent periods 
of hospitalization or has produced marked interference with the 
Veteran's employment.  For these reasons, the Board finds that 
referral for consideration of the assignment of an extraschedular 
rating is not warranted.

Finally, the Board has considered whether a higher rating might 
be warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates that since service connection 
became effective, the Veteran's lumbar spine disability has not 
warranted a rating higher than 10 percent for the orthopedic 
manifestations.  However, the Board concludes that the Veteran 
has also been entitled to a single 10 percent rating for the 
neurological manifestations affecting the left lower extremity, 
since service connection became effective.  All reasonable doubt 
has been resolved in favor of the Veteran in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Scars

The regulations pertaining to rating skin disabilities were 
revised, effective October 23, 2008.  However, those revised 
provisions are applicable only to claims received on or after 
October 23, 2008.  Because the current claims were received prior 
to that date, those revisions do not apply in this case.  73 Fed. 
Reg. 54708 (Sept. 23. 2008).  

1.  Back

The Veteran's postoperative scars on the back are rated 10 
percent disabling under DC 7804.  Diagnostic Code 7804 provides 
for a single maximum 10 percent rating where superficial scars 
are painful on examination.  38 C.F.R. § 4.118, DC 7804.  A note 
associated with this diagnostic code specifies that superficial 
scars are not those associated with underlying soft tissue 
damage.

Diagnostic Code 7802 is also applicable.  Diagnostic Code 7802 
pertains to scars not of the head, face or neck, that are 
superficial and do not cause limited motion.  Under this 
diagnostic code, a 10 percent rating is warranted where the scars 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater.  However, as none of the Veteran's three back scars 
covers an area of 144 square inches or greater, and because this 
diagnostic code provides for a single maximum rating of 10 
percent, and the Veteran is already in receipt of a 10 percent 
rating, this diagnostic code may not serve as a basis for an 
increased rating.

In addressing the applicability of other diagnostic codes 
pertaining to scars, the Board finds that DC 7800 is not 
applicable, as the Veteran's scar does not affect his head, face, 
or neck.  38 C.F.R. § 4.118, DC 7800.  Similarly, DC 7801 is not 
applicable, as the Veteran's scar does not exceed an area of 6 
inches.  38 C.F.R. § 4.118, DC 7802.  Next, DC 7803 is not 
applicable, as the Veteran's scars were determined to be stable 
on examination in April 2005 and in January 2008.  38 C.F.R. 
§ 4.118, DC 7803.  Finally, DC 7805, which pertains to scars on 
areas of the body aside from the head, face or neck, that affect 
limitation of motion, is not applicable, as the Veteran's back 
scars do not restrict the range of motion of the affected part.  
38 C.F.R. § 4.118, DC 7805.  

The Veteran's service treatment records demonstrate that he 
underwent back surgery in May 2003.  As a result, he has three 
postoperative scars on the back.

On examination conducted on behalf of VA in April 2005, the 
Veteran was observed to have three scars on the back, each 
measuring 3 cm by 0.5 cm.  The scars were noted to be 
"somewhat" dark in color.  Each of the scars, however, was 
level with no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, or hypopigmentation.  
There was no abnormal skin texture or limitation of motion 
resulting from the scars.  The Veteran reported no functional 
impairment from the scars themselves, and no time lost from work 
as a result of the scars.

The Veteran has not received formal medical treatment for his 
scars since his separation from service.  

In a December 2006 statement submitted with his substantive 
appeal, the Veteran stated that he experienced localized pain, 
itching, and tenderness at the site of the postoperative scars.

The Veteran underwent an additional examination of the scars on 
his back in January 2008.  On physical examination, he was 
observed to have three scars, each measuring 4 cm by 0.1 cm.  
Each scar was level, non-tender, and without disfigurement, 
ulceration, adherence, instability, inflammation, edema, tissue 
loss, keloid formation, pigmentary changes, or abnormal texture.

The Veteran in this case has complained of localized pain, 
itching, and tenderness at the site of the postoperative scars.  
However, on examination in April 2005 and January 2008, the scars 
were observed to be non-tender and non-painful.  Nevertheless, 
the Board concludes, resolving all reasonable doubt in favor of 
the Veteran, that his back scars on occasion are tender to the 
touch, entitling him to a rating of 10 percent under DC 7804.  As 
the scars were not tender or painful on either examination, 
however, the Board concludes that the Veteran is not entitled to 
a 20 percent rating for the three scars, but rather to a single 
10 percent rating for all three scars together.

The Board has considered whether the record raises the matter of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2009).  
Again, the Schedule contemplates the Veteran's symptomatology, 
which consists of tender or painful scars.

Finally, the Board has considered whether a higher rating might 
be warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates that since service connection 
became effective, the Veteran's postoperative scars on the back 
have not warranted a rating higher than 10 percent.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  Facial

The Veteran's facial scars have been rated noncompensably 
disabling under DC 7800, which pertains to scars affecting the 
head, face, or neck.  38 C.F.R. § 4.118, DC 7800.

Diagnostic Code 7804 is also applicable.  Diagnostic Code 7804 
provides for a single maximum 10 percent rating where superficial 
scars are painful on examination.  38 C.F.R. § 4.118, DC 7804.  A 
note associated with this diagnostic code specifies that 
superficial scars are not those associated with underlying soft 
tissue damage.

In addressing the applicability of other diagnostic codes 
pertaining to scars, the Board finds that 7801 is not applicable, 
as the Veteran's scars do not exceed an area of 6 inches.  
38 C.F.R. § 4.118, DC 7802.  DC 7803 is not applicable, as the 
Veteran's scars were determined to be stable on VA examination in 
April 2005 and January 2008.  38 C.F.R. § 4.118, DC 7803.  
Finally, DC 7805, which pertains to scars on areas of the body 
aside from the head, face or neck, that affect limitation of 
motion, is not applicable, as the Veteran's scars affect only his 
face.  38 C.F.R. § 4.118, DC 7805.  

The Veteran's service treatment records demonstrate that he 
sustained numerous abrasions and lacerations to the face as a 
result of a June 1987 motor vehicle accident.  Lacerations on the 
left eyelid, left cheek, and chin required sutures to close.  The 
other lacerations did not require sutures.

The Veteran underwent examination conducted on behalf of VA in 
April 2005, in conjunction with his retirement from service.  At 
the time of the examination, the Veteran reported no functional 
limitations as a result of the facial scars, and no time lost 
from work.  

Physical examination revealed a scar on the chin, measuring 2.5 
by 0.5 cm, a scar on the left cheek, measuring 2.5 by 0.2 cm, a 
scar on the glabella, measuring 0.5 by 0.2 cm, and a scar on the 
inside aspect of the lip, measuring 1 by 0.1 cm.  All scars were 
level with no tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, keloid formation, or pigmentation 
changes.  There was no abnormal texture of the skin or limitation 
of motion resulting from the scars.

The Veteran has not received formal medical treatment for his 
scars since his separation from service.  

In a December 2006 statement submitted with his substantive 
appeal, the Veteran stated that he experienced localized pain, 
itching, and tenderness at the site of the postoperative scars on 
his back.  He did not assert that his facial scars were tender or 
painful.  However, he disputed the thoroughness of the April 2005 
examination, in that the examiner addressed only the most 
prominent scars.  He stated that due to the extensive nature of 
his facial scarring, he wore a beard as a means of covering the 
degree of scarring.  He asserted that the cumulative effect of 
the scars, in addition to the irregular contour and depressions, 
entitled him to a compensable rating.

The Veteran underwent an additional examination conducted on 
behalf of VA in January 2008.  Physical examination revealed more 
than 30 minute scars scattered over the facial area, each 
measuring approximately one-half millimeter by one-half 
millimeter.   The scars were not manifested by tenderness or 
sensitivity to touch, nor complaints of pain.  Each scar was 
level (not depressed or elevated) and not adherent to underlying 
tissue.  The texture of the scars was smooth.  The scars were not 
hyperpigmented or hypopigmented.  There was no ulceration or 
breakdown of the skin, and no edema or keloid formation.  The 
scars were stable.  There was no induration or inflexibility of 
the scars, and none of the scars resulted in limitation of 
motion.  

In first addressing whether the Veteran is entitled to an 
increased rating based upon the diagnostic criteria pertaining to 
tender and painful scars, the Board finds that because on 
examination in April 2005 and in January 2008 the scars were not 
tender to palpation, and the Veteran has not complained of tender 
or painful facial scars throughout the pendency of the appeal, he 
does not meet the criteria for a compensable rating under DC 
7804.  

Next, Diagnostic Code 7800 identifies eight characteristics of 
disfigurement, which include a scar of 5 inches (13 centimeters) 
or more in length, scar at least one-quarter inch (0.6 
centimeters) wide at the widest part, surface contour of scar 
elevated or depressed on palpation, scar adherent to underlying 
tissue, skin hypo- or hyper-pigmented in an area exceeding 6 
square inches (39 square centimeters), skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 
square inches (39 square centimeters), underlying soft tissue 
missing in an area exceeding 6 square inches (39 square 
centimeters), or skin indurated and inflexible in an area 6 
square inches (39 square centimeters).  38 C.F.R. § 4.118, DC 
7800, Note 1.  A 10 percent rating is warranted under these 
criteria if there is one characteristic of disfigurement present.  
A 30 percent rating requires visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired set 
of features or two or three characteristics of disfigurement.  A 
50 percent rating is warranted for visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
(nose, chin, forehead, eyes (including eyelids), ears, 
(auricles), cheeks, lips, or, with four or five characteristics 
of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2009).  

Individually, the Veteran's facial scars do not meet any of the 
eight characteristics of disfigurement.  Each scar is smaller 
than 5 inches in length or .25 inches in width.  The scars are 
not elevated or depressed on palpation, adherent to underlying 
tissue, or hypo- or hyperpigmented in an area exceeding 6 square 
inches.  The skin texture is not irregular, atrophic, shiny, or 
scaly in an area exceeding 6 square inches, there is no 
underlying soft tissue missing in an area exceeding 6 square 
inches, and the ski is not indurated or inflexible in an area of 
6 square inches.

Nevertheless, the Board concludes that the cumulative effect of 
the more than 30 scars amounts to abnormal texture of the skin in 
an area exceeding 6 square inches, such that he is entitled to a 
compensable rating under DC 7800.  Photographs taken at the 
January 2008 examination demonstrate the notable appearance of 
the Veteran's facial scars; the skin does not appear to be normal 
in texture.  Accordingly, the Board finds that he is entitled to 
an increased rating of 10 percent under DC 7800. 

In addressing whether he is entitled to a rating higher than 10 
percent under DC 7800, the Board concludes that he is not, as he 
does not meet any of the other characteristics of disfigurement.

As there are no other diagnostic codes applicable to the 
Veteran's facial scars, the Board finds that he is not entitled 
to a rating higher than 10 percent for his facial scars.
 
The Board has considered whether the record raises the matter of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2009).  
Again, the Schedule contemplates the Veteran's symptomatology, 
which consists of abnormal texture of the skin.

Finally, the Board has considered whether a higher rating might 
be warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates that since service connection 
became effective, the Veteran's facial scars have warranted a 
rating of 10 percent but no higher.  All reasonable doubt has 
been resolved in favor of the Veteran in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

C.  GERD

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under the 
title "Diseases of the Digestive System," do not lend themselves 
to distinct and separate disability evaluations without violating 
the fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14; 38 C.F.R. § 4.113 (2009).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 
to 7348, inclusive, will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

In this case, the Veteran has been diagnosed with GERD with 
hiatal hernia.  This disorder is rated under the criteria for 
evaluating digestive disorders in VA's Schedule for Rating 
Disabilities, specifically, DCs 7303-7813.  The RO evaluated his 
disorder as 10 percent disabling under DC 7346, which pertains to 
hiatal hernias.  The Board can find no other more appropriate 
code to use in rating this disability.  As he has not been 
diagnosed with any other gastrointestinal disorder, no other 
diagnostic codes are applicable in this instance.  38 C.F.R. § 
4.114, DCs 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348.

Under DC 7346, a 10 percent rating is warranted for a hiatal 
hernia with two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent rating is warranted 
for persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
Lastly, a 60 percent rating is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

The Veteran's service treatment records demonstrate that he 
developed GERD following completion of treatment for non-
Hodgkin's lymphoma.  He was treated with medication for control 
of reflux symptoms.

The Veteran underwent examination conducted on behalf of VA in 
April 2005, in conjunction with his retirement from active 
service.  At the time of the examination, the Veteran reported 
experiencing severe heartburn and reflux.  He stated that the 
symptoms occurred daily, lasting from several hours at a time.  
His current treatment consisted of taking Zantac twice daily.  He 
described his functional impairment as a result of the GERD as 
discomfort, loss of sleep, and reflux.  He denied having lost any 
time from work as a result of his gastrointestinal problems.  

Upper GI examination revealed mild reflux at the midthoracic 
level and a small sliding hiatal hernia.  The diagnosis was GERD 
and small sliding hiatal hernia.  

The Veteran has not received formal medical treatment for his 
gastrointestinal problems since his separation from service.  

In a December 2006 statement submitted with his substantive 
appeal, the Veteran stated that he experienced frequent bouts of 
reflux while he sleeps.  He noted that he often awoke with a 
burning sensation in his throat and that his mouth was often full 
of bile.  He also stated that he seemed to have severe heart burn 
on a regular basis throughout the day.

The Veteran underwent an additional examination conducted on 
behalf of VA in January 2008.  At that time, he reported current 
symptoms including intermittent epigastric pain and reflux of 
stomach contents.  He denied experiencing gastrointestinal 
bleeding or anemia, and stated that he had never been 
hospitalized or undergone surgery for gastrointestinal problems.  
Laboratory testing revealed no evidence of anemia.

In this case, the evidence shows that the Veteran experiences 
recurrent gastroesophageal reflux disease symptoms, including 
abdominal pain, reflux, regurgitation and associated indigestion.  
However, there is no medical evidence of substernal or arm or 
shoulder pain, vomiting, material weight loss, or hematemesis or 
melena with moderate anemia, as is required for a higher rating 
of 30 percent, nor has the Veteran claimed to experience such 
symptoms.  None of the evidence indicates that his disability is 
productive of symptoms approaching considerable impairment of 
health.  

The Veteran has not reported any significant effects on his 
occupational and other daily activities as a result of his GERD 
with hiatal hernia.  The April 2005 report of examination notes 
that the Veteran reported no time lost from work due to his GERD.  
The examiner affirmed the Veteran had GERD, but found the GERD 
disability had neither significant effects on his occupational 
activities nor his other usual daily activities.  No changes in 
this regard were noted at the time of the January 2008 
examination.  The Veteran also denies vomiting, and shows no 
material weight loss or anemia, or other symptoms productive of 
severe impairment of health.  Accordingly, the Board finds that 
he is not entitled to a rating in excess of 10 percent under this 
diagnostic code.  38 C.F.R. § 4.114, DC 7346.

The Board has considered whether the record raises the matter of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2009).  
Again, the Schedule contemplates the Veteran's symptomatology, 
which consists of nausea, dysphagia, reflux, regurgitation and 
indigestion.

Finally, the Board has considered whether a higher rating might 
be warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates that since service connection 
became effective, the Veteran's GERD with hiatal hernia has not 
warranted a rating higher than 10 percent.  As the preponderance 
of the evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Total disability rating 
based on individual unemployability (TDIU).

TDIU is an element of all appeals of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2001) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In this case the Veteran has not alleged that his service-
connected disabilities prevent him from obtaining or maintaining 
all gainful employment for which his education and occupational 
experience would otherwise qualify him.  

While the Veteran's service-connected disabilities have an impact 
on his functional capacity, he has not contended, and the 
evidence of record does not demonstrate, that his service-
connected disabilities either singly or jointly prohibit him from 
obtaining or maintaining all gainful employment for which his 
education and occupational experience would otherwise qualify 
him.  Accordingly, the Board concludes that the Veteran in this 
case has not raised a claim of entitlement to a TDIU rating and 
that referral for a TDIU rating is therefore not warranted.


ORDER

An initial rating higher than 10 percent for the orthopedic 
manifestations of a lumbar spine disability is denied.

A separate 10 percent disability rating for the neurologic 
manifestations (left lower extremity radiculopathy) of the lumbar 
spine disability is granted

An initial rating higher than 10 percent for postoperative scars 
on the back is denied.

An initial rating of 10 percent, but no higher, for facial scars 
is granted.

An initial rating higher than 10 percent for GERD with hiatal 
hernia is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


